DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.  

Response to Amendment
In the amendment dated 25 October 2021, the following occurred:
claims 1, 4, 9, 14-15, 18, and 20 were amended.
Claims 1-11 and 14-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US 2011/0295621 A1), hereinafter Farooq, in view of Wang et al. (Rationale and design of the MarrowStim PAD Kit for the Treatment of Critical Limb Ischemia in Subjects with Severe Peripheral Arterial Disease (MOBILE) trial investigating autologous bone marrow cell therapy for critical limb ischemia), hereinafter Wang.

Claim 1:
Farooq discloses:
A method for determining risk of treating a patient suffering from critical limb ischemia with concentrated bone marrow nucleated cells, comprising:
calculating a patient risk score using a machine from a plurality values each of the plurality of values corresponding to a characteristic of the patient, wherein
[0045]-[0060], for example specifically [0053] or [0059].
each of the plurality of values is statistically determined and weighted to contribute to or detract from the patient risk score according to influence of the characteristic on patient outcome in a population of patients
[0052] discloses the variables being weighted. [0057] further elaborates on the statistically weighted variables, including the strength of contribution (e.g. “strongest link or contributor”) of a variable to the adverse event.
comparing the calculated patient risk score to a pre-determined risk score corresponding to the population of patients by displaying the calculated patient risk score along with data regarding the population of patients and further displaying the plurality of values contributing to or detracting from the patient risk score along with the characteristic of the patient corresponding to each of the plurality of values;
[0060] discloses comparing. [0064] discloses an output, including probability of an adverse event (i.e. calculated patient risk score), with [0060] disclosing with regard to a threshold based on standards or other criteria (i.e. data regarding the population of patients) with identification of the most significantly contributing value or values and/or type of adverse event predicted. [0072] further discloses an output consisting of a visual representation which “links elements or factoids (variables) to the resulting risk of the adverse event” where “the values for the variable from a specific 
determining from the comparing the calculated patient risk score to the pre-determined risk score a risk of treating a patient
[0060] "The probability of adverse events is compared to one or more thresholds to establish risk." where the adverse event can be treatment related, such as an adverse reaction to treatment or drugs as in [0056]. Also see [0061].
if the calculated patient risk score is the same as or lower than the pre-determined risk score, treating the patient 
[0075] discloses the probability (i.e. risk) being used to determine a mitigation plan, which can include prescriptions (i.e. treatment) which is intended to reduce the risk of the adverse event, such as in [0056], adverse reaction to treatment or drugs.
	
While Farooq does disclose the bulk of the claim 1, Farooq does not specifically disclose using the method with patients “suffering from critical limb ischemia with concentrated bone marrow nucleated cells.” However, Wang does disclose this particular combination of Wang discloses:

Page 1850, "Objective" discloses a population of patients suffering from critical limb ischemia treated with concentrated bone marrow nucleated cells.

Page 1850, "Objective" discloses a population of patients suffering from critical limb ischemia treated with concentrated bone marrow nucleated cells.

Page 1850, "Objective" discloses a population of patients suffering from critical limb ischemia treated with concentrated bone marrow nucleated cells. Page 1851, Table I shows inclusion criteria for treatment, including “unilateral or bilateral lower extremity ischemia due to advanced PAD” (i.e. treatment is based on a patient-specific soft tissue location).
	
Farooq or Wang. Specifying the disease and treatment of interest as “critical limb ischemia treated with concentrated bone marrow nucleated cells” does not change nor affect the functions of the method for determining risk of treating a patient as disclosed by Farooq. The method would be performed the same way even with the addition of this specific disease and treatment. Since the functionalities of the elements in Farooq and Wang do not interfere with each other, the results of the combination would be predictable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining risk of treating a patient as disclosed by Farooq with patients “suffering from critical limb ischemia treated with concentrated bone marrow nucleated cells” as disclosed by Wang because, in combination, each element would have merely performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2:
Farooq in view of Wang discloses the method of claim 1, as discussed above.

While Farooq in view of Wang does disclose the method of claim 1, Farooq does not specifically disclose “each characteristic is, individually, a demographic characteristic, a disease history, a symptom, or any combination thereof.” However, Wang does disclose “each characteristic is, individually, a demographic characteristic, a disease history, a symptom, or any combination thereof.” Specifically, Wang 
each characteristic is, individually, a demographic characteristic, a disease history, a symptom, or any combination thereof.
Page 1851, Table I, Inclusion Criteria, where "age" is a demographic characteristic, "no current malignancy or history of previous malignancy" is a disease history, and "rest pain" is a symptom.

It can be seen that each element is taught in either Farooq or Wang. Specifying “each characteristic is, individually, a demographic characteristic, a disease history, a symptom, or any combination thereof” does not change nor affect the functions of the method for determining risk of treating a patient as disclosed by Farooq in view of Wang in claim 1. The method would be performed the same way even with the addition of these specific characteristics. Since the functionalities of the elements in Farooq and Wang do not interfere with each other, the results of the combination would be predictable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining risk of treating a patient as disclosed by Farooq in view of Wang with “each characteristic is, individually, a demographic characteristic, a disease history, a symptom, or any combination thereof “ as disclosed by Wang because, in combination, each element would have merely performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3:
Farooq in view of Wang discloses the method of claim 1, as discussed above.

While Farooq in view of Wang does disclose the method of claim 1, Farooq does not specifically disclose “each characteristic is, individually, a history of diabetes, a history of kidney disease, history of stroke, history of transient ischemic attack, history of myocardial infarction, history of cardiac arrhythmia, history of congestive heart failure, history of DVT, a history of amputation, Rutherford category, sex, ethnicity, age, HbA1c status, ambulatory status, number of wounds, size of wounds, or any combination thereof.” However, Wang does disclose “each characteristic is, individually, a history of diabetes, a history of kidney disease, history of stroke, history of transient ischemic attack, history of myocardial infarction, history of cardiac arrhythmia, history of congestive heart failure, history of DVT, a history of amputation, Rutherford category, sex, ethnicity, age, HbA1c status, ambulatory status, number of wounds, size of wounds, or any combination thereof.” Specifically, Wang discloses:
each characteristic is, individually, a history of diabetes, a history of kidney disease, history of stroke, history of transient ischemic attack, history of myocardial infarction, history of cardiac arrhythmia, history of congestive heart failure, history of DVT, a history of amputation, Rutherford category, sex, ethnicity, age, HbA1c status, ambulatory status, number of wounds, size of wounds, or any combination thereof.
Page 1851, Table I, discloses history of diabetes, kidney disease, stroke, myocardial infarction, congestive heart failure, DVT, Rutherford category, age, and HbA1c status.

The reason and obviousness to combine Farooq with Wang is the same as discussed above in claim 2.

Claim 4:
Farooq in view of Wang discloses the method of claim 1, as discussed above.

While Farooq in view of Wang does disclose the method of claim 1, Farooq does not specifically disclose “each of the plurality of values corresponds to a characteristic which is a history of diabetes, a history of renal disease, Rutherford score, or age.” However, Wang does disclose “each of the one or more values corresponds to a characteristic which is a history of diabetes, a history of renal disease, Rutherford score, or age.” Specifically, Wang discloses:
each of the plurality of values corresponds to a characteristic which is a history of diabetes, a history of renal disease, Rutherford score, or age.
Page 1851, Table I, discloses history of diabetes, renal disease, Rutherford score, and age.

The reason and obviousness to combine Farooq with Wang is the same as discussed above in claim 2.

Claim 5:
Farooq in view of Wang discloses the method of claim 1, as discussed above.

While Farooq does disclose the source of the values used to calculate the risk score ([0053] discloses calculating the score based on the patient EMR), Farooq does not specifically disclose “the patient risk score is calculated, at least in part, based on patient age.” However, Wang does disclose “the patient risk score is calculated, at least in part, based on patient age.” Specifically, Wang discloses:
the patient risk score is calculated, at least in part, based on patient age.
Page 1851, Table I, discloses patient age as a factor for consideration.

The reason and obviousness to combine Farooq with Wang is the same as discussed above in claim 2.

Claim 6:
Farooq in view of Wang discloses the method of claim 1, as discussed above.

While Farooq does disclose the source of the values used to calculate the risk score ([0053] discloses calculating the score based on the patient EMR), Farooq does not specifically disclose “the patient risk score is calculated, at least in part, based on a patient history of diabetes.” However, Wang does disclose “the patient risk score is calculated, at least in part, based on a patient history of diabetes.” Specifically, Wang discloses:
the patient risk score is calculated, at least in part, based on a patient history of diabetes.
Page 1851, Table I, discloses history of diabetes as a factor for consideration.

The reason and obviousness to combine Farooq with Wang is the same as discussed above in claim 2.

Claim 7:
Farooq in view of Wang discloses the method of claim 1, as discussed above.

While Farooq does disclose the source of the values used to calculate the risk score ([0053] discloses calculating the score based on the patient EMR), Farooq does not specifically disclose “the patient risk score is calculated, at least in part, based on a patient history of renal disease.” However, Wang does disclose “the patient risk score is calculated, at least in part, based on a patient history of renal disease.” Specifically, Wang discloses:
the patient risk score is calculated, at least in part, based on a patient history of renal disease.
Page 1851, Table I, discloses history of renal disease as a factor for consideration.

The reason and obviousness to combine Farooq with Wang is the same as discussed above in claim 2.

Claim 8:
Farooq in view of Wang discloses the method of claim 1, as discussed above.

While Farooq does disclose the source of the values used to calculate the risk score ([0053] discloses calculating the score based on the patient EMR), Farooq does not specifically disclose “the patient risk score is calculated, at least in part, based on a patient atherosclerotic Wang does disclose “the patient risk score is calculated, at least in part, based on a patient atherosclerotic disease burden.” Specifically, Wang discloses:
the patient risk score is calculated, at least in part, based on a patient atherosclerotic disease burden.
Page 1851, Table I, discloses atherosclerotic disease burden as a factor for consideration, where toe and ankle-brachial indexes (TBI and ABI) are a means of evaluating this burden.

The reason and obviousness to combine Farooq with Wang is the same as discussed above in claim 2.

Claim 9:
Farooq in view of Wang discloses the method of claim 1, as discussed above.
	Farooq further discloses:
each of the plurality of values is a coefficient determined by multivariate analysis of a population of patients
[0048] discloses processing the training data set (i.e. population of patients) to "determine the interrelationships of different variables to the occurrence of the adverse event" (i.e. multivariate analysis). Wang, Page 1850, "Objective" discloses a population of patients suffering from critical limb ischemia treated with concentrated bone marrow nucleated cells, as discussed above in claim 1.



Claim 10:
Farooq in view of Wang discloses the method of claim 1, as discussed above.

While Farooq does disclose the source of the values used to calculate the risk score ([0053] discloses calculating the score based on the patient EMR), Farooq does not specifically disclose “patient outcome is quantified in terms of time to amputation or death.” However, Wang does disclose “patient outcome is quantified in terms of time to amputation or death.” Specifically, Wang discloses:
patient outcome is quantified in terms of time to amputation or death.
Page 1853, "Follow-up" discloses amputation and death as "primary end points" (i.e. patient outcome).

The reason and obviousness to combine Farooq with Wang is the same as discussed above in claim 2.

Claim 11:
Farooq in view of Wang discloses the method of claim 1, as discussed above.

While Farooq in view of Wang does disclose the method of claim 1, Farooq does not specifically disclose “the concentrated bone marrow nucleated cells are autologous cells Wang does disclose “the concentrated bone marrow nucleated cells are autologous cells harvested and concentrated via a bone marrow concentration device.” Specifically, Wang discloses:
the concentrated bone marrow nucleated cells are autologous cells harvested and concentrated via a bone marrow concentration device.
Page 1853, "Treatment"

The reason and obviousness to combine Farooq with Wang is the same as discussed above in claim 1.

Claims 14 and 15:
Farooq discloses:
(claim 14)  A system, comprising:
(claim 14)  a computer including at least one processor and a memory device, the memory device including instructions that, when executed by the at least one processor, cause the computer to:
[0106] discloses the processor executing the instructions stored in the computer readable media.
(claim 15)  A machine-readable storage device including instructions that, when executed by a machine, cause the machine to:
[0106]
access a database containing a plurality of values each of the plurality of values corresponding to an inputted characteristic of a patient 
[0052] discloses the variables being weighted, with [0100] disclosing the patient data from which the variables are derived being stored in a database. [0057] further elaborates on the statistically weighted variables, including the strength of contribution (e.g. “strongest link or contributor”) of a variable to the adverse event.
calculate from the plurality of values a patient risk score;
[0045]-[0060], for example specifically [0053] or [0059].
compare the calculated patient risk score to a pre-determined risk score corresponding to the population of patients by displaying the calculated patient risk score along with data regarding the population of patients and further displaying the plurality of values contributing to or detracting from the patient risk score along with the characteristic of the patient corresponding to each of the plurality of values;
[0060] discloses comparing. [0064] discloses an output, including probability of an adverse event (i.e. calculated patient risk score), with [0060] disclosing with regard to a threshold based on standards or other criteria (i.e. data regarding the population of patients) with identification of the most significantly contributing value or values and/or type of adverse event [0072] further discloses an output consisting of a visual representation which “links elements or factoids (variables) to the resulting risk of the adverse event” where “the values for the variable from a specific patient record are inserted” and “a pictorial representation of the contribution of different variables, based on the values, to the risk” is provided (i.e. displaying the plurality of values contributing to the score along with the characteristics corresponding to each value.)
determine based on the compared risk scores a risk of treating a patient
[0060] "The probability of adverse events is compared to one or more thresholds to establish risk." where the adverse event can be treatment related, such as an adverse reaction to treatment or drugs as in [0056]. Also see [0061].
if the calculated patient risk score is the same as or lower than the pre-determined risk score, transmit a recommendation to treat the patient 
[0075] discloses the probability (i.e. risk) being used to determine a mitigation plan, which can include prescriptions (i.e. treatment) which is intended to reduce the risk of the adverse event, such as in [0056], adverse reaction to treatment or drugs. [0075] additionally discloses outputting next recommended clinical actions, with [0079] specifically disclosing output including treatment instructions for the patient/medical professional, including 
	
While Farooq does disclose the bulk of the claim 14 and claim 15, Farooq does not specifically disclose using the method with patients “suffering from critical limb ischemia with concentrated bone marrow nucleated cells.” However, Wang does disclose this particular combination of patients “suffering from critical limb ischemia with concentrated bone marrow nucleated cells.” Specifically, Wang discloses:

Page 1850, "Objective" discloses a population of patients suffering from critical limb ischemia treated with concentrated bone marrow nucleated cells.

See previous citation.

See previous citation.

It can be seen that each element is taught in either Farooq or Wang. Specifying the disease and treatment of interest as “critical limb ischemia treated with concentrated bone marrow nucleated cells” does not change nor affect the functions of the system and device for determining risk of treating a patient as disclosed by Farooq. The system and device would perform the same way even with the addition of this specific disease and treatment. Since the functionalities of the elements in Farooq and Wang do not interfere with each other, the results of the combination would be predictable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and device for determining risk of treating a patient as disclosed by Farooq with patients “suffering from critical limb ischemia treated with concentrated bone marrow nucleated cells” as disclosed by Wang because, in combination, each element would have merely performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16:
Farooq in view of Wang discloses the device of claim 15, as discussed above.

While Farooq in view of Wang does disclose the device of claim 15, Farooq does not specifically disclose “the inputted characteristic is, individually, a demographic characteristic, a disease history, a symptom, or any combination thereof.” However, Wang does disclose “the inputted characteristic is, individually, a demographic characteristic, a disease history, a symptom, or any combination thereof.” Specifically, Wang 
the inputted characteristic is, individually, a demographic characteristic, a disease history, a symptom, or any combination thereof.
Page 1851, Table I, Inclusion Criteria, where "age" is a demographic characteristic, "no current malignancy or history of previous malignancy" is a disease history, and "rest pain" is a symptom.

It can be seen that each element is taught in either Farooq or Wang. Specifying “the inputted characteristic is, individually, a demographic characteristic, a disease history, a symptom, or any combination thereof” does not change nor affect the functions of the device for determining risk of treating a patient as disclosed by Farooq in view of Wang in claim 15. The device would perform the same way even with the addition of these specific characteristics. Since the functionalities of the elements in Farooq and Wang do not interfere with each other, the results of the combination would be predictable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for determining risk of treating a patient as disclosed by Farooq in view of Wang with “the inputted characteristic is, individually, a demographic characteristic, a disease history, a symptom, or any combination thereof“ as disclosed by Wang because, in combination, each element would have merely performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17:
Farooq in view of Wang discloses the device of claim 15, as discussed above.

While Farooq in view of Wang does disclose the device of claim 15, Farooq does not specifically disclose “the inputted characteristic is, individually, a history of diabetes, a history of kidney disease, history of stroke, history of transient ischemic attack, history of myocardial infarction, history of cardiac arrhythmia, history of congestive heart failure, history of DVT, a history of amputation, Rutherford category, sex, ethnicity, age, HbAlc status, ambulatory status, number of wounds, size of wounds, or any combination thereof.” However, Wang does disclose “the inputted characteristic is, individually, a history of diabetes, a history of kidney disease, history of stroke, history of transient ischemic attack, history of myocardial infarction, history of cardiac arrhythmia, history of congestive heart failure, history of DVT, a history of amputation, Rutherford category, sex, ethnicity, age, HbAlc status, ambulatory status, number of wounds, size of wounds, or any combination thereof.” Specifically, Wang discloses:
the inputted characteristic is, individually, a history of diabetes, a history of kidney disease, history of stroke, history of transient ischemic attack, history of myocardial infarction, history of cardiac arrhythmia, history of congestive heart failure, history of DVT, a history of amputation, Rutherford category, sex, ethnicity, age, HbAlc status, ambulatory status, number of wounds, size of wounds, or any combination thereof.
Page 1851, Table I, discloses history of diabetes, kidney disease, stroke, myocardial infarction, congestive heart failure, DVT, Rutherford category, age, and HbA1c status.

The reason and obviousness to combine Farooq with Wang is the same as discussed above in claim 16.

Claim 18:
Farooq in view of Wang discloses the device of claim 15, as discussed above.

While Farooq in view of Wang does disclose the device of claim 15, Farooq does not specifically disclose “the plurality of values corresponds to a characteristic which is a history of diabetes, a history of renal disease, Rutherford score, or age.” However, Wang does disclose “the one or more values corresponds to a characteristic which is a history of diabetes, a history of renal disease, Rutherford score, or age.” Specifically, Wang discloses:
the plurality of values corresponds to a characteristic which is a history of diabetes, a history of renal disease, Rutherford score, or age.
Page 1851, Table I, discloses history of diabetes, renal disease, Rutherford score, and age.

The reason and obviousness to combine Farooq with Wang is the same as discussed above in claim 16.

Claim 19:
Farooq in view of Wang discloses the device of claim 15, as discussed above.

While Farooq in view of Wang does disclose the device of claim 15, Farooq does not specifically disclose “the patient risk score is calculated, at least in part, based on at least one of patient age, patient history of diabetes, patient history of renal disease, or patient atherosclerotic Wang does disclose “the patient risk score is calculated, at least in part, based on at least one of patient age, patient history of diabetes, patient history of renal disease, or patient atherosclerotic disease burden.” Specifically, Wang discloses:
the patient risk score is calculated, at least in part, based on at least one of patient age, patient history of diabetes, patient history of renal disease, or patient atherosclerotic disease burden.
Page 1851, Table I, discloses age, history of diabetes, renal disease, and atherosclerotic disease burden, where toe and ankle-brachial indexes (TBI and ABI) are a means of evaluating this burden.

The reason and obviousness to combine Farooq with Wang is the same as discussed above in claim 16.

Claim 20:
Farooq in view of Wang discloses the device of claim 15, as discussed above.
Farooq further discloses:
each of the plurality of values is a coefficient determined by multivariate analysis of a population of patients
[0048] discloses processing the training data set (i.e. population of patients) to "determine the interrelationships of different variables to the occurrence of the adverse event" (i.e. multivariate analysis). Wang, Page 1850, "Objective" discloses a population of patients suffering from critical limb ischemia treated 

The reason and obviousness to combine Farooq with Wang is the same as discussed above in claim 15.

Response to Arguments
Regarding 103, applicant initially discusses the claim amendments, specifically demonstrating support for the amendments in the ordinally filed specification and drawings.
Beginning on page 10 of remarks, applicant argues Farooq in view of Wang fails to teach or suggest the all of the claimed limitations. Specifically, applicant’s arguments concern the differences between Farooq and Wang, with applicant arguing “Farooq concentrates on predicating a probability of the adverse event so that mitigation steps can be performed by a medical facility” and Wang’s disclosure of inclusion and exclusion criteria is insufficient to remedy the deficiencies of Farooq.
The examiner respectfully disagrees, as discussed in the Response to Arguments in the Final Office action mailed 23 August 2021. Particularly, Farooq discusses using variables (e.g. [0053]) to predict adverse events (e.g. [0056]), wherein the prediction is expressed as a probability (e.g. [0059]). The disclosure of Farooq is broad in nature, discussing examples but tying the invention to no particular embodiment. Wang discusses a trial for treatment of critical limb ischemia. As part of this discussion, Wang provides Table I, detailing inclusion and exclusion criteria for the trial. One of ordinary skill in the art would recognize inclusion and exclusion criteria as variables relevant to and affecting a trial, in this case a trial of treating 
In summary, Farooq determines risk of an adverse event based on variables, and Wang provides a specific disclosure of the potentially adverse event and associated variables.
Applicant then provides an overview of but no arguments with regard to determining obviousness and avoiding hindsight.
Applicant concludes the claims are allowable over the art. The examiner respectfully disagrees, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626    

/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626